180 F.2d 873
Rafael CANCEL Mirandav.UNITED STATES.Ramon Heraclio MEDINA Maisonavev.UNITED STATES.Dario BERRIOS Cruzv.UNITED STATES.Reinaldo TRILLA Martinezv.UNITED STATES.Luis Manuel O'NEILL Rosarlov.UNITED STATES.
No. 4445.
Nos. 4447-4450.
United States Court of Appeals First Circuit.
March 10, 1950.

Appeals from the United States District Court for the District of Puerto Rico, David Chavez, Judge.
J. Hernandez Valle, San Juan, P. R. (Agustin Perez Rodriguez, San Juan, P. R., on brief), for appellants.
Pascual Amado Rivera, Assistant U. S. Attorney, San Juan, P. R. (Francisco Ponsa Feliu, United States Attorney, San Juan, P. R., on brief), for appellee.
Before MAGRUDER, Chief Judge, and MARIS and WOODBURY, Circuit Judges.
PER CURIAM.


1
For the reasons stated in the opinion of this Court handed down today in Ruiz Alicea v. United States of America, 180 F.2d 870, the judgments of the District Court are affirmed.